Citation Nr: 1026200	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of right shoulder acromioclavicular arthritis, 
currently rated as noncompensable.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a prostate 
disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for bilateral wrist 
disorder.

5.  Entitlement to service connection for right elbow, low back, 
and left knee disorders.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 until February 
2007.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for a right elbow 
disorder, a low back disorder, and a left knee disorder as well 
as the application to reopen a claim of service connection for a 
prostate disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right shoulder acromioclavicular arthritis has been 
productive of pain on motion, but with no additional functional 
limitation.  Motion remains above shoulder level.

2.  In an April 2007 rating decision, the RO denied service 
connection for a low back disorder.  The evidence added to the 
record since April 2007, relates to unestablished facts necessary 
to substantiate the claim of service connection for a low back 
disorder.

3.  Bilateral carpal tunnel syndrome is attributable to service.


CONCLUSIONS OF LAW

1.  Right shoulder acromioclavicular arthritis is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Code 5010-5203 (2009).

2.  An April 2007 rating decision denying service connection for 
a low back disorder is final.  New and material evidence 
sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 
5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2009).

3.  Bilateral carpal tunnel syndrome was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's right shoulder acromioclavicular arthritis claim 
arises from an appeal of the initial evaluation following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, 
no further notice is needed under VCAA with respect to this 
claim.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Where the Board finds that deficient notice was supplied to the 
Veteran, the Board is to consider whether the appellant was 
prejudiced as a result of the deficiency.  See Boggs v. Peake, 
520 F.3d 1330, 1334-37 (Fed. Cir. 2008).   In this case we note 
that in a letter of September 2008, the Veteran stated that he 
"had no other information or evidence to give VA to support 
[his] appeal."  Furthermore, during his March 2010 hearing 
before the undersigned, the Veteran was given explicit notice of 
what evidence was needed to substantiate his claim by the 
presiding Veterans Law Judge.  Nonetheless, he has not submitted 
any additional evidence, indicating that the notice error has not 
been prejudicial, as the appellant has emphasized by his 
statements and actions that he has no further evidence to submit.  
See 38 U.S.C.A. § 7261(b); Conway v. Principi, 353 F.3d 1369, 
1374-75 (Fed. Cir. 2004).

In spite having received deficient notice, the application to 
reopen claims of service connection for right elbow, low back, 
and left knee disorders, has been granted in the decision below, 
and thus any deficiency in the required notice is moot.  
Furthermore, the issue of service connection for these claims is 
being remanded for additional development and adjudication, thus 
allowing the Veteran further time to submit more evidence in 
light of the forgoing discussion.

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify, not including the 
particularized obligations under Kent, was satisfied subsequent 
to the initial RO decision by way of letters sent to the Veteran 
in October 2007 and September 2008 that fully addressed all 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were 
readjudicated with the issuance of a Supplemental Statement of 
the Case in November 2008.  We also note that in his March 2010 
hearing before the undersigned, the Veteran was given additional 
instructions and guidance regarding the types of evidence 
necessary for his claim to succeed.  The Veteran, has not 
indicated any prejudice caused by this timing error, and the 
Board finds no basis for finding prejudice against the Veteran's 
appeal of the issues adjudicated in this decision.  See Shinseki 
v. Sanders, 129, S. Ct. 1696, 2009 WL 1045952 (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained.  
Furthermore, the Veteran was afforded a VA examination in January 
2008 in which the examiner was provided the claims file for 
review, took down the Veteran's history, and reached a conclusion 
based on his examination that is consistent with the record.  The 
examination is found to be adequate with respect to the issue of 
right shoulder acromioclavicular arthritis.  Some deficiencies in 
the examination have been found, however these are addressed in 
the remand portion of this decision.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at a March 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Right Shoulder Acromioclavicular Arthritis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for right shoulder acromioclavicular 
arthritis is an appeal from the initial assignment of a 
disability rating in March 2008.  When a claimant is awarded 
service connection and assigned an initial disability rating, 
separate disability ratings may be assigned for separate periods 
of time in accordance with the facts found.  Such separate 
disability ratings are known as staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings 
are assigned at the time an initial disability rating is 
assigned).  In Hart v. Mansfield, the Court extended entitlement 
to staged ratings to claims for increased disability ratings 
where "the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 
(2007).  Here, the disability has not significantly changed and a 
uniform evaluation is warranted.

In the rating decisions on appeal, the Veteran was awarded 
service connection for right shoulder acromioclavicular arthritis 
and granted a noncompensable evaluation effective February 17, 
2007.  The Veteran's right shoulder acromioclavicular arthritis 
is rated under 38 C.F.R. § 4.71a Diagnostic Codes (DC or Code) 
5010-5203.  Hyphenated diagnostic codes are used when a rating 
under one Code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. 38 C.F.R. § 4.71a 
(2009).  In this case DC 5203 is used for rating impairment of 
the clavicle or scapula, while DC 5010 represents consideration 
of arthritis, the underlying source of the disability.

Under DC 5203, a 10 percent rating is assigned for impairment of 
the clavicle or scapula where the impairment is manifested by a 
malunion of the clavicle or scapula or the nonunion of the joint 
without loose movement.  A 20 percent rating is warranted if 
there is a nonunion of the joint with loose movement or a 
dislocation of the joint.  38 C.F.R. § 4.71a (2009).

DC 5010 provides that arthritis due to trauma will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010 (2009).
Degenerative arthritis is rated under DC 5003, which indicates 
that the severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint or 
joints affected, which in this case is DC 5201 (limitation of 
motion of the arm).  DC 5003 also provides that where the 
limitation of motion of the specific joint or joints involved 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assignable on x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent rating is 
assignable on x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2009).

With regard to limitation of motion of the arm, a rating of 20 
percent is warranted under DC 5201 if there is limitation of 
motion of the arm at shoulder level.  If the Veteran's disability 
results in greater limitation of motion of the arm, the ratings 
depend on whether the disability affects the Veteran's dominant 
or minor side. Dominant side disabilities, as is the case here, 
are rated 30 percent for limitation of the arm midway between 
side and shoulder level and 40 percent for limitation of the arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2009).

The regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero to 
180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2009). With 
forward elevation (flexion) and abduction, range of motion for 
the arm is from the side of the body (zero degrees) to above the 
head (180 degrees) with the mid-point of 90 degrees where the arm 
is held straight out from the shoulder.  Id.  With external 
rotation, range of motion for the arm is from the shoulder level 
(zero degrees) to in line with the side of the head (90 degrees).  
Id.  With internal rotation, range of motion for the arm is from 
the shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2009).

Service treatment records show that the Veteran reported right 
shoulder pain during service, in September 2003, and he stated 
that he "possibly pulled some muscles when working out."  
Complaints of right shoulder pain continued throughout service.  
The Veteran separated from service in February 2007.

In January 2008, the Veteran underwent a VA examination.  He 
reported no history of trauma, and stated that pain began in 
October 2003 and that it is mostly over his right shoulder blade 
but radiates down his right arm, especially when turning his 
neck.  Shoulder pain was described as mild to moderate, and on 
the shoulder blade not the joint.  The Veteran denied any 
locking, swelling, giving way, or dislocation of both shoulder 
joints.  He did not use a sling and the condition of his shoulder 
did not affect his usual daily activities.  On examination of the 
right shoulder, there was no tenderness, swelling or laxities.  
Forward flexion was from 0 to 180 degrees, abduction was from 0 
to 180 degrees, internal and external rotation was from 0 to 90 
degrees and there was no evidence of additional limitation of 
motion on repetition due to pain, fatigue, weakness or lack of 
endurance.  X-rays of the right shoulder revealed mild 
acromioclavicular arthritis with a possible prior sprain.  The 
diagnosis was of polyarthralgia, and mild right acromioclavicular 
arthritis.

At a hearing before the undersigned in March 2010, the Veteran 
demonstrated that he was able to move his arm to a fully vertical 
position, and stated that the movement was not painful.  However, 
the Veteran did state that he had constant pain, in spite of 
being able to move the his arm well.
After a careful review of the record, the Board finds the 
Veteran's right shoulder acromioclavicular arthritis to be ten 
percent disabling.  In order for the Board to find that the 
Veteran's right shoulder disorder is compensably disabling, there 
must be, at a minimum evidence of malunion of the clavicle or 
scapula (DC 5203), or  limitation of motion of the arm to 
shoulder level (DC 5201).  Here, no evidence shows malunion of 
the clavicle or scapula, and the Veteran has demonstrated that he 
has full range of motion at the right shoulder.

Under DC 5010-5003 on a showing that limitation of motion is 
noncompensable, as in the present case, a rating of 10 percent 
may be assigned for each such major joint or group of minor 
joints affected by limitation of motion.  Here, again, the 
Veteran has full range of motion, and thus a 10 percent rating 
cannot be awarded on this basis.  DC 5003 also provides that in 
the absence of limitation of motion, a 10 percent rating may be 
assigned on x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 
5010-5003 (2009).  As stated, there is no x-ray evidence of 
involvement of two or more joints of any kind.  Rather, x-rays 
reported in January 2008 showed only mild acromioclavicular 
arthritis, with a possible prior right shoulder sprain.

The Board notes, that although the Veteran's disability is not 
compensable under the foregoing analyses, as stated above, 38 
C.F.R. §4.59 calls for a minimum compensable rating for painful, 
unstable or malaligned joints, due to healed injury.  Here, the 
Veteran endorsed pain on motion in January 2008 and during his 
March 2010 hearing.  Furthermore, evidence of arthritis was 
confirmed by x-ray in 2008.  Although the Veteran does not have 
additional limitation of motion due to pain, see DeLuca v. Brown, 
8 Vet. App. 202 (1995), he is entitled to a minimal compensable 
rating for painful motion.  38 C.F.R. §4.59 (2009).

The Board has considered the Veteran's own statements, and we 
find him to be credible in reporting his symptoms.  However, even 
by the Veteran's own account, his right shoulder 
acromioclavicular arthritis results in no additional limitation 
of motion due to pain, and he is not entitled to a rating in 
excess of 10 percent.

Based on the foregoing, the Board concludes that the Veteran's 
right shoulder acromioclavicular arthritis has been ten percent 
disabling throughout the period on appeal.  The preponderance of 
the evidence is against a claim for a rating in excess of ten 
percent and there is no doubt to be resolved.   38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.

Low Back Disorder

Service connection for a low back disorder was previously 
addressed and denied in an April 2007 rating decision and the 
Veteran was informed of his right to appeal.  The Veteran did not 
appeal that decision and it became final.  In the adverse rating 
decision, it was indicated that the Veteran's claims were being 
denied due to a lack of evidence showing current disability.

The evidence available at the time included the Veteran's service 
treatment records documenting complaints of low back pain.  There 
were also diagnoses of enthesopathy, signs of 
arthralgia/swelling/injury, musculoskeletal strain, fibromyalgia, 
and joint pain ruled as "osteo vs rheumatoid."  Reports from 
the Veteran's separation examination indicated that the Veteran 
had lumbago.  On physical examination, however, it was indicated 
that the Veteran's spine was "normal."

In sum, the evidence showed in-service complaints of joint pain, 
diagnoses related to that joint pain, and "normal" spine at 
separation. 

In April 2007 the Veteran was sent a letter notifying him of the 
RO's denial.  Enclosed with that letter was a copy of VA from 
4107, explaining the Veteran's procedural and appellate rights.  
The Veteran did not appeal from the determination and it became 
final.  38 U.S.C.A. § 7105 (2009).

In October 2007 the Veteran submitted an application to reopen 
his claim of service connection for a low back disorder.  In a 
rating decision of March 2008 the Veteran's application to reopen 
was granted, but the claim was denied by the RO.  The Veteran 
appealed the denial and the matter is now before the Board.

Since the time of the last final denial, evidence added to the 
record includes a report of VA examination which diagnoses the 
Veteran with arthralgia.  Additionally, in May 2008 the Veteran 
was diagnosed with "chronic low back pain."

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for a low back disorder has been submitted.  The 
appellant's claim for service connection was previously denied 
due to a lack chronic disability.  Since the last final denial, 
evidence has been submitted showing arthralgia and chronic low 
back pain.  Pain without underlying diagnosis cannot be service 
connected, however the Veteran's claim was denied for a lack of 
chronic disability; pain, including arthralgia, is a disabling 
condition of the body.

The above constitutes new and material evidence.  When viewed in 
the context of the reasons for the prior denial, the evidence is 
relative and probative of the issue at hand.  Thus, the Board 
concludes that new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a low 
back disorder

Bilateral Wrist Disorder

Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2009).  The claimant 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002).

However, where a claim has been initially denied and new and 
material evidence is submitted within one year of the RO's 
initial determination (i.e. the appeal period), the evidence will 
be "considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period" and 
prevents an initial determination from becoming final.  38 C.F.R. 
§ 3.156(b) (2009).

Here, in a rating decision of April 2007, the RO denied the 
Veteran service connection for a bilateral wrist disorder.  The 
RO's denial was based on a lack of evidence showing that the 
claimed disability was chronic.  The denial was conducted based 
entirely on the Veteran's service treatment records and without 
benefit of a VA examination.  Although one had been scheduled, 
the Board notes that the Veteran had just cause for not attending 
as he was out of the country.

In January 2008, within one year of the original rating decision, 
the Veteran reported for a VA examination where the examiner 
identified diagnoses relating to both wrists.  The Board finds 
evidence of disability to be new and material, and as it was 
associated with the record within one year of the RO's April 2007 
rating decision, finality does not attach to that decision.  
Based on this newly received evidence, the RO issued a rating 
decision in March 2008 from which the Veteran appealed in 
September 2008.  Accordingly, the rating decision on appeal is 
that of April 2007, as amended by the March 2008 rating decision.

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims to have injured his wrists while working in 
administrative roles and while boxing during service.  As an 
initial matter, the Board notes that the Veteran has not alleged 
that the claimed disability was incurred in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

The Veteran's service treatment records reflect that in April 
2001, he reported with complaints of pain in the wrists and 
slight tingling in the hands.  In December 2002, the Veteran 
complained of right wrist extensor tendonitis and sharp pain in 
his dorsal left wrist.  The assessment was of bilateral wrist 
extensor tendonitis.  

In January 2003, the Veteran was diagnosed with bilateral dorsal 
wrist tendonitis.  In September 2003 there were complaints of 
constant pain in both wrists at a level of eight out of ten.  The 
Veteran was assessed with tendonitis and told to wear splints at 
night and during the day.  Also in September 2003, the Veteran 
reported difficulty turning his head, and pain in his right wrist 
on turning his head.  In October 2003 the Veteran reported 
difficulty writing, typing, and doing pushups.  He had no 
tenderness or palpation of the radial or ulnar aspect of either 
wrist.  The right wrist had abnormal flexion and extension, with 
pain on both flexion and extension, but the left wrist had normal 
active motion.  

In January 2004, the Veteran complained of a history of wrist 
pain and was assessed as having tendonitis.  A physical profile 
of February 2004 indicated that the Veteran had bilateral wrist 
tendinitis.

In August 2005, the Veteran described back aches and "joint 
problems."  He reported that he was experiencing joint pain 
throughout his body, including specific pain in his right wrist.  
On examination, the assessment was of signs of 
arthralgia/swelling/injury.  

In January 2006, the Veteran complained of wrist pain, and in 
February 2006 he was assessed as having fibromyalgia.  In March 
2006, the Veteran was described as having persistent 
polyarticular arthritis involving both wrists.  An April 2006 
note indicates that the Veteran had polyarthralgia of the wrist.  
In June 2006, the Veteran complained of joint pain in all joints, 
including the wrist.  The assessment was of polyarticular 
arthritis.

On separation examination in June 2006, the Veteran indicated an 
affirmative response when asked if he had a history of "painful 
shoulder, elbow, or wrist," "arthritis, rheumatism, or 
bruits," "numbness or tingling," "swollen or painful 
joint(s)," "bone, joint, or other deformity," and "frequent or 
painful urination."  On physical examination, however, it was 
indicated that the Veteran's upper extremities were "normal."

Based on the foregoing, the service treatment records show 
chronic wrist pain beginning during active duty.  Following 
separation from active service the Veteran underwent VA 
examination in January 2008.  At that time the Veteran denied a 
history of trauma to the wrists.  He stated that during active 
service, he had constant pain in both wrists, especially while 
typing.  His wrist-pain was moderate to mild, and he denied any 
history of locking, popping, or dislocation.  The wrists showed 
no evidence of loss of motion during repetitive use due to pain, 
fatigue, weakness, or lack of endurance.  X-ray imaging was 
unremarkable bilaterally, and a diagnosis of polyarthralgia 
without evidence of arthritis was given.

In April 2008, an orthopedic consultation revealed symptoms 
suggestive of carpal tunnel syndrome, and the Veteran was 
diagnosed with right upper extremity radiculopathy and carpal 
tunnel syndrome.

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes 
that the Veteran is competent to give evidence about what he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, the Veteran submitted his original claim the same 
month that he separated from service and evidence shows in-
service complaints of pain beginning in 2001 and continuing until 
the present.  The Veteran has been consistent in his reports of 
symptomatology, and the Board finds him to be credible in his 
complaints.  As the Veteran is found to be credible, his current 
statements to the effect that he has experienced continuous 
symptomatology since active service are highly probative of 
chronicity and continuity of symptomatology.  

The Board finds evidence indicating in-service diagnoses of 
tendinitis relating to both wrists, constant pain since service, 
and a current diagnosis of bilateral carpal tunnel syndrome to be 
more probative than the conclusion of the VA examiner in January 
2008.  In so finding, the Board notes that the VA examiner failed 
to address the Veteran's multiple in-service diagnoses of 
tendinitis.

In conclusion, the preponderance of the evidence indicates that 
arthralgia of the wrists was incurred in service and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation of 10 percent for right shoulder acromioclavicular 
arthritis is granted subject to the controlling regulations 
applicable to payment of monetary benefit.

The applications to reopen the claim of service connection for 
right elbow disorder, low back disorder and left knee disorder 
are granted.

Service connection for bilateral carpal tunnel syndrome is 
granted.


REMAND

The Board finds the Veteran's January 2008 VA examination to be 
insufficient to allow for adjudication of the Veteran's service 
connection claims.  Of particular concern to the Board is that 
the examiner failed to address the Veteran's in-service diagnoses 
of enthesopathy, musculoskeletal strain, fibromyalgia, and 
osteoarthritic joint pain.  The Board further notes that although 
the examiner discussed the Veteran's neck, he did not discuss the 
current condition of Veteran's low back or in-service reports of 
low back pain.

Given these deficiencies, the Board finds that a new VA 
examination is warranted.  The examiner is to thoroughly evaluate 
and discuss the Veteran's right elbow, low back, and left knee.  
The examiner is to opine on what specific joints a diagnosis of 
polyarthralgia is referable to, and whether polyarthralgia is at 
least as likely as not related to in-service complaints of pain.  
Finally, the examiner should address each in-service diagnosis 
and specifically confirm or deny that the disorder described is 
still an active disease process.

With regard to the application to reopen a claim of entitlement 
to service connection for a prostate disorder, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen his claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy 
this requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Here, the Veteran was not supplied with Kent-compliant notice 
regarding his application to reopen a claim of entitlement to 
service connection for a prostate disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to schedule the Veteran for a 
VA examination.  The examiner is to 
thoroughly evaluate and discuss the Veteran's 
right elbow, low back, and left knee.  If 
active pathology is found, it should be noted 
and also indicated whether such pathology is 
at least as likely as not related to service.  
The examiner is also to opine as to whether 
polyarthralgia is at least as likely as not 
related to in-service complaints of pain.  
Finally, the examiner should address each in-
service diagnosis and specifically confirm or 
deny that the disorder described is still an 
active disease process, including 
enthesopathy, musculoskeletal strain, 
fibromyalgia, and osteoarthritic joint pain.

2.  The Veteran is to be supplied with Kent-
compliant notice regarding his application to 
reopen a claim of entitlement to service 
connection for a prostate disorder.  
Following issuance of such notice, the RO is 
to readjudicate the Veteran's claim and issue 
a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


